                 Case 1:18-cr-00328-KPF Document 417 Filed 11/10/20 Page 1 of 2




(212) 373-3311

(212) 492-0311

rfinzi@paulweiss.com




 MEMO ENDORSED
           November 10, 2020

           BY EMAIL/ECF
           The Honorable Katherine Polk Failla
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, NY 10007
                                         United States v. Anilesh Ahuja, 18 Cr. 328 (KPF)
           Dear Judge Failla:

                          Mr. Ahuja is presently scheduled to surrender to the Bureau of Prisons on
           December 4, 2020. As detailed in prior applications to the Court, including Mr. Ahuja’s
           pending motion for relief under 18 U.S.C. § 3582(c)(1)(A), the ongoing coronavirus
           pandemic poses a particularly severe threat to Mr. Ahuja due to certain underlying medical
           conditions. Accordingly, we respectfully request that the Court adjourn Mr. Ahuja’s
           surrender date by three months, to March 4, 2021.

                           We also write, in connection with Mr. Ahuja’s pending Section
           3582(c)(1)(A) motion, to bring to the Court’s attention a recent Second Circuit decision,
           United States v. Brooker, which discussed, among other things, a district court’s broad
           discretion in considering Section 3582(c)(1)(A) motions under the First Step Act of 2018.
           See United States v. Brooker, 976 F.3d 228 (2d Cir. 2020). The Court also explained that
           the term “compassionate release” is a “misnomer” and sentencing judges considering
           Section 3582(c)(1)(A) motions possess broad discretion to reduce and modify sentences:

                                  It bears remembering that compassionate release is a misnomer. 18
                                  U.S.C. § 3582(c)(1)(A) in fact speaks of sentence reductions. A
                                  district court could, for instance, reduce but not eliminate a


           Doc#: US1:14193635v3
      Case 1:18-cr-00328-KPF Document 417 Filed 11/10/20 Page 2 of 2


Honorable Katherine Polk Failla                                                         2

                defendant’s prison sentence, or end the term of imprisonment but
                impose a significant term of probation or supervised release in its
                place. Id. Beyond this, a district court’s discretion in this area—as
                in all sentencing matters—is broad. See United States v. Cavera,
                550 F.3d 180, 188 (2d Cir. 2008) (en banc) (noting a district court’s
                “very wide latitude” in sentencing).

Id. at 237.

                                        Respectfully submitted,



                                        Roberto Finzi
                                        Richard C. Tarlowe
cc:     Counsel of Record


The application to adjourn Mr. Ahuja's surrender date to
March 4, 2021, is GRANTED.



Dated:        November 10, 2020                   SO ORDERED.
              New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
